Citation Nr: 0923766	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-15 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to October 20, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from October 20, 2008.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran requested a hearing before the Board most 
recently in a December 2008 substantive appeal.  A 
videoconference hearing was scheduled for June 8, 2009 at the 
RO in Indianapolis.  Prior to the hearing, the Veteran 
notified VA that he wished to cancel the hearing.  Under 
these circumstances, the Board finds that the Veteran has 
been afforded his opportunity for a hearing and that his 
request to testify before the Board has been withdrawn.  
38 C.F.R. § 20.702(e) (2008).  

(The decision below addresses the hearing loss rating issues.  
The claim of service connection for type II diabetes mellitus 
is addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  By an October 1974 rating decision, the Veteran was 
awarded service connection for defective hearing based on 
aggravation; he was found to have 10 percent disabling 
hearing loss existing at the time of entrance into active 
service.

2.  Prior to October 20, 2008, audiological evaluations 
reflect that the Veteran's bilateral hearing loss was 
manifested by no worse than level II hearing impairment in 
the right ear and level XI hearing impairment in the left 
ear.

3.  From October 20, 2008, audiological evaluation reflects 
that the Veteran's bilateral hearing loss has been manifested 
by no worse than level VII hearing impairment in the right 
ear and level XI hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 20, 2008, the criteria for a compensable 
rating for service-connected bilateral hearing loss were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.322, 3.385, 4.3, 4.7, 4.22, 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  Effective from October 20, 2008, the criteria for a 50 
percent rating for service-connected bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.322, 3.385, 4.3, 4.7, 
4.22, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim for an increase for bilateral 
hearing loss has been accomplished.  Through February 2006, 
June 2007, and August 2008 notice letters, the RO notified 
the Veteran of the information and evidence needed to 
substantiate the claim.  The February 2006 and June 2007 
notice letters informed the Veteran that the evidence must 
show an increase in severity of the disability.  
Additionally, the August 2008 letter notified the Veteran 
that the impact of the condition on his employment and daily 
life is considered when determining the disability rating.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Veteran was provided with the general criteria for assigning 
effective dates in the June 2007 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in March 2009, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the February 2006 and June 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Consequently, a 
remand for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
rating issues on appeal.  The Veteran's service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Indianapolis, Indiana, and the associated 
outpatient clinics.  The Veteran submitted a private 
audiogram from Hoosier Hearing Solutions.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim for 
increase that need to be obtained.  Additionally, in February 
2006, November 2007, and December 2008, the Veteran was 
afforded VA examinations in connection with the claim, the 
reports of which are of record.  The examination reports were 
adequate in that they contained the necessary information by 
which to evaluate the Veteran's hearing loss in view of the 
relevant rating criteria.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In the 
Veteran's case, the RO created a staged rating when it 
awarded a 10 percent rating, effective from October 20, 2008.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

By way of background, the RO granted service connection for 
defective hearing in October 1974 based on the aggravation of 
pre-existing hearing loss during active service.  See 
38 C.F.R. § 3.306 (2008).  In cases involving aggravation by 
active service, the rating is to reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service if it is 
ascertainable.  38 C.F.R. §§ 3.322(a), 4.22 (2008).  In the 
initial decision, the RO determined that the Veteran had 
normal hearing in his right ear and hearing loss that was 10 
percent disabling in his left ear.  Thus, the Board will 
deduct 10 percent from the degree of disability that has been 
shown during the rating periods of the present claim. 

A VA audiological examination was afforded to the Veteran in 
February 2006.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examination 
results documented a puretone threshold average of 50 for the 
right ear and 100 for the left ear.  The Maryland CNC speech 
recognition score was 92 percent for the right ear and zero 
percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level I hearing 
impairment in the right ear and level XI hearing impairment 
in the left ear.  Applying the results to Table VII, a 10 
percent disability rating would be warranted for bilateral 
hearing loss based on the February 2006 VA examination.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100).  When 10 percent is 
deducted with application of 38 C.F.R. § 4.22, a 
noncompensable rating is warranted.  Thus, the examination 
results from February 2006 do not provide a basis for the 
assignment of a higher schedular evaluation prior to October 
20, 2008.

The Veteran underwent further VA audiological examination in 
November 2007.  A diagnosis of bilateral sensorineural 
hearing loss was provided.  At that time, examination results 
documented a puretone threshold average of 62.50 for the 
right ear and 103.75 for the left ear.  The Maryland CNC 
speech recognition score was 96 percent for the right ear and 
zero percent for the left ear.  Based on those results with 
the utilization of Table VI, the Veteran had level II hearing 
impairment in the right ear and level XI hearing impairment 
in the left ear.  Applying the results to Table VII, a 10 
percent disability rating would be warranted for bilateral 
hearing loss based on the November 2007 VA examination.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100).  When 10 percent is 
deducted with application of 38 C.F.R. § 4.22, a 
noncompensable rating is warranted.  Thus, the examination 
results from November 2007 also do not provide a basis for 
the assignment of a higher schedular evaluation prior to 
October 20, 2008.

The Veteran submitted a private audiogram from Hoosier 
Hearing Solutions, dated in May 2007.  Because there is no 
indication that Maryland CNC speech discrimination tests were 
used in the testing, the audiogram is not adequate for VA 
rating purposes.  See 38 C.F.R. § 4.85(a).  Additionally, 
records from the Indianapolis VAMC document that the Veteran 
was treated for hearing loss at the facility prior to October 
20, 2008.  However, the treatment records dated during that 
rating stage do not contain sufficient evidence to evaluate 
the disability unlike the adequate VA examinations from 
February 2006 and November 2007.  Thus, based on the evidence 
relevant to the time period prior to October 20, 2008, a 
compensable evaluation for bilateral hearing loss is not 
warranted.

A VA treatment record, dated October 20, 2008, indicated that 
the Veteran's hearing loss had worsened, particularly in his 
right ear.  As a result the Veteran was afforded another VA 
audiological examination in December 2008.  A diagnosis of 
bilateral sensorineural hearing loss was provided.  
Examination results documented a puretone threshold average 
of 76.26 for the right ear and 111.25 for the left ear.  The 
Maryland CNC speech recognition score was 88 percent for the 
right ear and zero percent for the left ear.  Based on these 
results with the utilization of Table VI, the Veteran has 
level III hearing impairment in the right ear and level XI 
hearing impairment in the left ear.  However, regarding the 
right ear, the puretone threshold at each of the four 
specified frequencies was at least 55 decibels thereby 
requiring application of 38 C.F.R. § 4.86(a).  (The same 
provision concerning an exceptional pattern of hearing also 
applies to the Veteran's left ear.  However, the Veteran 
already has the highest possible level of hearing impairment 
in the left ear.)

By utilizing Table VIa, the Veteran's right ear hearing 
impairment falls between levels VI and VII.  With remaining 
reasonable doubt resolved in the Veteran's favor, his hearing 
impairment in the right ear correlates to level VII.  See 
38 C.F.R. §§ 3.102, 4.3.  Applying the results to Table VII, 
a 60 percent disability rating would be warranted for 
bilateral hearing loss based on the December 2008 VA 
examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  
When 10 percent is deducted with application of 38 C.F.R. 
§ 4.22, a 50 percent rating is warranted.  Accordingly, a 50 
percent rating is warranted for service-connected bilateral 
hearing loss from October 20, 2008-when the evidence shows 
that the Veteran's hearing loss in the right ear had 
worsened.

The above determinations are based upon consideration of 
applicable rating provisions.  The December 2008 VA 
examination report describes the effects of the Veteran's 
hearing impairment on his daily life.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  It was noted by the 
examiner that the Veteran has a great deal of difficulty with 
all communication, particularly in view of the difference in 
hearing between ears.  Such an effect does not take the 
Veteran's case outside the norm as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral hearing loss prior to 
October 20, 2008 must be denied.  However, the Veteran is 
entitled to an evaluation in excess of 10 percent from 
October 20, 2008-50 percent, but no higher.  In reaching 
these conclusions, the Board applied the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to October 20, 2008, a compensable evaluation for 
bilateral hearing loss is denied.

A 50 percent rating for bilateral hearing loss is granted, 
effective October 20, 2008, subject to the laws and 
regulations governing the payment of monetary awards.




REMAND

The Board finds that further development is necessary 
regarding the claim of service connection for type II 
diabetes mellitus.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In addition, certain chronic diseases, such as diabetes 
mellitus, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  There are also 
certain diseases associated with herbicide exposure in the 
Republic of Vietnam, such as type II diabetes mellitus, that 
may be presumed to be service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The Veteran asserts that he has had symptoms of diabetes 
since his active military service.  He also states that he 
was diagnosed with diabetes shortly after his period of 
military service.  Although the Veteran does not contend that 
he served in Vietnam, he nonetheless maintains that he was 
exposed to herbicide agents, such as Agent Orange, in 
Germany.  The Veteran states that, in the performance of his 
duties as a mechanic, he encountered equipment covered in 
Agent Orange that had been used in Vietnam.  Thus, he 
contends that service connection is warranted for type II 
diabetes mellitus on a direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

In his August 2008 notice of disagreement, the Veteran 
identified a physician who apparently treated him for 
diabetes between 1970 and 1977.  The physician appears to be 
a "Dr. Mount."  Records from the physician may be relevant 
to the claim.  This is so in view of records from the 
Veteran's more recent treating physician, F.R.R., M.D.  In 
February 1995, Dr. F.R.R. diagnosed the Veteran with "new 
found diabetes."  Dr. F.R.R. did not refer to a medical 
history of diabetes prior to 1995 during the course of 
treatment.  Medical records from the 1970s showing that the 
Veteran had diabetes at that time may lend support to the 
Veteran's statements that he has had diabetes, or at least 
symptoms of diabetes, since his period of active military 
service.

The Veteran should therefore be sent a letter asking him to 
provide the necessary information in order for VA to assist 
him in obtaining potentially relevant records from "Dr. 
Mount."  The Veteran indicated that the physician was 
deceased, but the facility may still maintain the medical 
records.  Additionally, the Veteran should also be asked to 
submit any records that he possesses from "Dr. Mount."

The Indianapolis VAMC was also identified by the Veteran as a 
treatment provider for diabetes.  Although a portion of the 
Veteran's records from that facility have been associated 
with the claims file, records dated prior to June 2004 were 
not obtained.  The Veteran states that he has received 
treatment for diabetes from the Indianapolis VAMC since at 
least 2000.  Thus, on remand, a more complete set of records 
should be obtained from the facility.

With respect to exposure to herbicide agents in Germany, the 
Veteran should be asked to provide more detail regarding the 
approximate dates, location, and nature of the alleged 
exposure.  If the Veteran provides sufficient information as 
requested, the procedures in the VA Adjudication and 
Procedure Manual should be followed for verifying exposure to 
herbicide agents in locations other than Vietnam and Korea.  
See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.10.n. (2009).

The Veteran should also be scheduled for a VA examination in 
order to determine whether the Veteran has type II diabetes 
mellitus that is attributable to his active military service.  
Any verified in-service exposure to herbicide agents should 
be addressed by the examiner when forming an opinion.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a letter to the Veteran asking 
him to provide the necessary information 
in order for VA to assist him in 
obtaining potentially relevant records 
from a "Dr. Mount" concerning treatment 
for diabetes in the 1970s.  Ask him to 
submit any relevant records that he 
possesses that were produced by "Dr. 
Mount."  Ask the Veteran to provide more 
detail regarding the approximate dates, 
location, and nature of the alleged 
exposure to herbicides agents during his 
military service.

2.  Obtain the Veteran's more recent 
treatment records (since July 2005) from 
the Indianapolis VAMC and associate the 
records with the claims folder.  Also, 
obtain his VA treatment records dated 
prior to June 2004.

3.  If the Veteran provides sufficient 
information regarding the alleged 
exposure to herbicide agents, undertake 
any necessary development to 
independently verify the alleged 
exposure, including through the 
procedures for verifying exposure to 
herbicide agents in locations other than 
Vietnam and Korea.  This may include 
contacting the United States Army and 
Joint Services Records Research Center 
(JSRRC).  See M21-1MR, Part IV, Subpart 
ii, ch. 2, sec. C.10.n.  If a 
verification search leads to negative 
results, this should be documented in the 
claims file and the Veteran should be 
notified.

4.  Schedule the Veteran for a VA 
examination to address his type II 
diabetes mellitus.  (Advise the Veteran 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the Veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should confirm whether the 
Veteran has type II diabetes mellitus.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has 
type II diabetes mellitus that is related 
to his active military service, including 
any verified exposure to herbicide 
agents.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  All opinions should be set forth 
in detail and explained in the context of 
the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for type II diabetes mellitus.  
If the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


